Name: 87/523/Euratom, ECSC, EEC: Council Decision of 19 October 1987 appointing members of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1987-10-27

 Avis juridique important|31987D052387/523/Euratom, ECSC, EEC: Council Decision of 19 October 1987 appointing members of the Court of Auditors Official Journal L 304 , 27/10/1987 P. 0045 - 0045*****COUNCIL DECISION of 19 October 1987 appointing members of the Court of Auditors (87/523/Euratom, ECSC, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78e thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 206 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 180 thereof, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 22 thereof, Having regard to the opinion of the European Parliament (1), Whereas the terms of office of Mr Angioi, Mr Botelheiro Moreno, Mr Brixtofte, Mr Gaudy, Mr Ryan and Mr Subirats Pinana, members of the Court of Auditors, expire on 17 October 1987; Whereas new appointments should be made, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed members of the Court of Auditors for the period from 18 October 1987 up to and including 17 October 1993: Mr Angioi Mr Botelheiro Moreno Mr Brixtofte Mr Hebette Mr Ryan Mr Subirats Pinana Article 2 This Decision shall take effect on 18 October 1987. Done at Luxembourg, 19 October 1987. For the Council The President U. ELLEMANN-JENSEN (1) Opinion delivered on 15 October 1987 (not yet published in the Official Journal).